In an action for divorce, the plaintiff husband appeals from a judgment of the Supreme Court, Nassau County (Vi-tale, J.), dated August 15, 1983, which (1) dismissed plaintiffs cause of action predicated upon constructive abandonment, (2) directed that he pay the sum of $225 a week towards the support of his two daughters, and (3) directed him to pay the defendant wife arrears under a pendente lite award in the amount of $4,950, after a nonjury trial.
Judgment affirmed, with costs.
The record on appeal fully justifies the trial court’s determination. Mollen, P. J., Gibbons, Rubin and Kooper, JJ., concur.